Citation Nr: 1402656	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA claims file.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1966 to May 1968 and December 1969 to January 1973.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In one decision, the RO granted entitlement to service connection for PTSD and assigned an initial 50 percent rating.  The Veteran timely appealed the assigned rating.  The RO subsequently denied entitlement to a TDIU.

In June 2011, the Veteran withdrew his request for a Board hearing.  In December 2012 and again in April 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development. For the reasons indicated below, the RO/AMC complied with the Board's remand instructions.


FINDINGS OF FACT

1.  The evidence is about evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas; the preponderance of the evidence reflects that the symptoms and impairment do not more nearly approximate total occupational and social impairment.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service connected PTSD precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the claim for TDIU, further discussion of the VCAA with regard to this claim is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

As to the claim for a higher initial rating for PTSD, this claim arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to PTSD claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  Pursuant to the Board's remand instructions, the RO/AMC requested the medical records underlying the SSA's determination, and SSA indicated that these records had been destroyed.  The RO/AMC thus complied with the Board's remand instructions and was not required to take additional action pursuant to its duty to assist.  38 C.F.R. § 3.159(c)(2) (requiring VA to continue to request Federal records unless it concludes that records sought do not exist or that further efforts to obtain them would be futile).

The Veteran was also afforded multiple VA PTSD examinations which, for the reasons stated below, were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for a higher initial rating for PTSD and for a TDIU are thus ready to be considered on the merits.

Analysis

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as explained below, a uniform 70 percent rating is warranted for the Veteran's PTSD.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, but PTSD and other psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the individual is generally functioning pretty well and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The VA treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The November 2007 VA examiner noted a June 2005 report of hallucinations and a GAF score of 40.  The June 2005 VA mental health treatment note also indicated that the Veteran complained of an inability to function socially and vocationally, and a poor history of occupational and social functioning was noted.  The examiner also noted a September 2007 walk in appointment during which the Veteran threatened to shoot himself in front of VA under the flag in order to be noticed.  The Veteran indicated that he stopped working at his job at a school for developmentally disabled children because of a back injury.  He also indicated that he never could keep a good relationship and, while he was close with his brother and sister, he had no other real friends and no other social contacts.  On examination the Veteran had a long fingernail and was unshaven.  He was oriented in all spheres, but reasoning and judgment were poor.  The Veteran indicated he had been suicidal on a daily basis since returning from Vietnam.  The examiner indicated there was a question of symptom exaggeration and test results were invalid due to exaggeration and this brought into question the Veteran's credibility.  The GAF score was 50.

On the June 2010 VA examination, the Veteran noted suicidal thoughts, loss of orientation, and visual hallucination due to recent medication.  The Veteran indicated that he quit his last job due to a back injury, but also noted history of conflicts with staff and problems getting along with others.  He indicated he was socially isolated, speaking to his adult children once or twice per month.  On examination, poor to fair grooming and appearance and long fingernails were noted.  Rate and flow of speech were generally constant clear, logical and coherent with no indications of irrelevant illogical or obscure speech patterns, thought processes were logical and coherent.  Some of his responses appeared to be within a delusional context.  A history hallucinations related to flashback episodes.  Mood appeared angry with irritable affect.  He denied obsessive compulsive or ritualistic behavior.  The Veteran noted a history of problems with impaired impulse control, but none recently.  His psychological insight and social judgment is fair He denied imminent suicidal or homicidal ideation.  The Veteran was alert and oriented to person place and time.  Testing was again invalid due to symptom exaggeration, and stated severity of PTSD symptom was therefore questionable.  The GAF score was 50.

On the June 2013 VA examination, the examiner found it was possible to separate out the symptoms of the Veteran's PTSD/anxiety disorder and his cluster B personality traits, with the former warranting a GAF score of 65 and the latter a 50.  On examination, the Veteran was dressed and groomed appropriately and oriented in all spheres.  He was slightly agitated, with good presenting mood, slightly restricted affect, and fair insight and judgment.  Veteran's short-term and long-term memory appeared intact, he denied suicidal and homicidal ideation, as well as past hallucinations.  There was no evidence of delusional thought processes and the Veteran denied a history of delusional thoughts.  The Veteran lived with his brother and they had a positive relationship, he had a girlfriend whom he had been with for 4 years, and had three adult children with whom he had limited communication.

The above reflects that, while the Veteran's symptoms and overall level of impairment have fluctuated somewhat throughout the appeal period, the evidence is at least evenly balanced as to whether they have more nearly approximated the criteria for a 50 or 70 percent rating.  Although on the recent examination it was noted that the Veteran had a girlfriend and a positive relationship with his brother, it was indicated throughout the appeal period that he was isolated socially and his relationship with his children was extremely limited.  This reflects significant social impairment, somewhere between difficulty in establishing and maintaining effective relationships and an inability to do so.  There were also deficiencies in most areas at various points during the appeal period, and symptoms listed in the criteria for a 70 percent rating such as suicidal ideation and impaired impulse control.  Moreover, while the most recent VA examiner separated the symptoms of the PTSD and assigned a GAF score of 65, all of the other GAF scores were significantly lower.  As the reasonable doubt created by the approximate balance of evidence indicating a 50 and 70 percent rating must be resolved in favor of the Veteran, an initial rating of 70 percent is warranted.

A higher, 100 percent rating is not, however, warranted, because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  Although there were some delusions and hallucinations, they were not persistent, the Veteran was generally oriented throughout the appeal period, did not have severe memory loss, and was not totally impaired socially as indicated by his relationships noted above.  There was some neglect of his personal appearance and hygiene, as indicated in the criteria for a 70 percent rating, but there was no indication of symptoms approximating an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  Moreover, although the Board will find below that the Veteran's PTSD renders him incapable of obtaining and maintaining substantially gainful employment, this does not equate or approximate the total social and occupational impairment required for a 100 percent rating under the general rating formula.  The preponderance of the evidence is thus against a higher, 100 percent rating, and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted. 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.




TDIU

As noted above, the Veteran worked at a school for developmentally disabled children and stopped working there because of a back injury.  He is in receipt of service connection for PTSD only, now rated 70 percent disabling.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16(a), consideration of a TDIU is warranted if a veteran has a single disability rated 60 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is now rated 70 percent disabled and is therefore eligible for a TDIU under 38 C.F.R. § 4.16(a).  Moreover, the fact that he stopped working due to his non service connected back disability is irrelevant under the regulations.  The only question is whether his PTSD would, by itself, render him unable to obtain and maintain substantially gainful employment.

In his July 2010 claim for a TDIU (VA Form 21-8940), the Veteran indicated that he had four years of high school and no other education or training.  The above evidence reflects that the Veteran's PTSD symptoms cause significant occupational impairment, including conflicts with staff and problems getting along with others.  SSA's determination that the Veteran was unemployable was based on both his physical and psychiatric disabilities.  A June 2010 VA general medical examination for occupational functioning noted that the Veteran stopped working because of back pain and that, "This is, as likely as not his major unemployability problem although the Veteran's post-traumatic stress disorder may be as important a limitation."  Thus, there are indications in the evidence of record that both the Veteran's back injury and his PTSD cause unemployability.  Moreover, although none of the VA examiners specifically indicated that the Veteran's PTSD rendered him unemployable, such a medical opinion is not necessary for the Board to find that a TDIU is warranted.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's limited educational and occupational experience, along with the significant occupational impairment caused by his PTSD, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's PTSD renders him unemployable under the applicable regulations.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


